UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

PEGGY MAYS ET AL. CIVIL ACTION
VERSUS
CHEVRON PIPE LINE CO. ET AL. NO.: 14-3098-BAJ-CBW

RULING AND ORDER

Before the Court are Chevron’s Motions for Judgment as a Matter of Law
or New Trial (Docs. 233, 234) concerning the application of Pac. Operators
Offshore, LLP v. Valladolid, 565 U.S. 207 (2012), and the Outer Continental Shelf
Lands Act (OCSLA), 43 U.S.C. § 1333(b), to James Mays’s death.

Section 1333(b) of the OCSLA extends the Longshore and Harbor Workers’
Compensation Act (LHWCA), 33 U.S.C. § 901, to injuries “occurring as the result of
operations conducted on the outer Continental Shelf[.]” The United States Supreme
Court has interpreted § 1333(b) to require an employee seeking LHWCA coverage to
show a “substantial nexus” between his injury and his employer’s extractive
operations on the outer Continental Shelf. Valladolid, 565 U.S. at 222.

Chevron argues that the Court misapplied the substantial-nexus test and that
Plaintiffs failed to satisfy the test, as misapplied. These Motions (Docs. 233, 234)
lack merit and are DENIED. Also before the Court is Chevron’s Motion for
Remittitur (Doc. 235) of Peggy Mays’s damages award. For the reasons that follow,

the Motion (Doc. 235) is GRANTED IN PART and DENIED IN PART.
I. BACKGROUND

This dispute arises from a pipeline accident on a drilling platform in Louisiana

territorial waters. (Doc. 1). James Mays was killed when components of a pressurized

valve dislodged and struck him in the head. (Jd.). Members of his family sued the

pipeline operator, Chevron, for negligence. (Id.).1

Following a four-day trial, a jury returned a verdict for Plaintiffs and against

Chevron. (Doc. 222). The jury found Chevron to be 70% at fault and awarded

Plaintiffs $2,942,549.79. (Id.). The breakdown was as follows:

Funeral Expenses — $12,549.79

Loss of Support of Peggy Mays — $630,000

Loss of Love, Affection, and Consortium of Peggy Mays — $2,000,000
Loss of Love and Affection of Daphne Lanclos — $100,000

Loss of Love and Affection of Brent Mays — $100,000

Loss of Love and Affection of Jared Mays — $100,000

The Court entered judgment on February 8, 2019. (Doc. 225). Chevron timely

renewed its motions for judgment as a matter of law (Docs. 233, 234) and separately

moved for remittitur of Peggy Mays’s damages awards. (Doc. 235).

 

1 The Court examined the procedural history of this case in a prior Ruling (Doc. 156) and
declines to re-examine it here.
II. LEGAL STANDARDS
A. Renewed Motion for Judgment as a Matter of Law

Entry of judgment as a matter of law is appropriate if Chevron shows that a
reasonable jury would not have a legally sufficient evidentiary basis to find for
Plaintiffs on the issue. See FED. R. CIv. P. 50(a). In deciding if Chevron has made that
showing, the Court draws reasonable inferences in the light most favorable to
Plaintiffs. See Alonso v. Westcost Corp., 920 F.3d 878, 882 (5th Cir. 2019). Because
the Court’s jurisdiction is based on diversity of citizenship, the Court looks to
Louisiana law “for the kind of evidence that must be produced to support a verdict.”

Goodner v. Hyundai Motor Co., 650 F.3d 1034, 1040 (5th Cir. 2011).
B. Motion for New Trial

The Court may grant a new trial on all or some issues “for any reason for which
a new trial has heretofore been granted in an action in federal court.” FED. R. Civ. P.
59(a). Louisiana’s new trial and remittitur standards apply. See Alonso, 920 F.3d at
889. Under Louisiana law, the Court must grant a new trial if the verdict or judgment
“appears clearly contrary to the law and the evidence.” LA. CODE CIV. P. art. 1972(1).2
The Court may grant a new trial “in any case if there is good ground therefor.” LA.

CoDE CIv. P. art. 1973.

 

2 Chevron does not argue that it is entitled to a new trial on any of the other peremptory
grounds listed in LA. CODE Clv. P. art. 1972.
Ill, DISCUSSION
A. Application of Valladolid’s Substantial-Nexus Test

Chevron moves for judgment as a matter of law or a new trial on the ground
that the Court misapplied Valladolid’s substantial-nexus test. (Doc. 233). Chevron
argues that Valladolid requires the Court to focus on the link between James Mays’s
death and the operations of his payroll employer—Furmanite America—in applying
the substantial-nexus test. (Jd.). And Chevron argues that the Court “refused to
follow binding precedent” when it considered Chevron’s operations in applying the
test. (Ud.).

Both United States District Judges assigned to the case rejected Chevron’s
argument. (Docs. 113, 156). For one, the argument ignores the text of OCSLA—in
particular, the meaning of “employer”: “[T]he term ‘employer’ means an employer any
of whose employees are employed in such operations.” 43 U.S.C. § 1333(b)(2).
Valladolid does not address the term; the statute does. See id. No party litigated the
“employer” issue in Valladolid because there was no reason to do so: no party
disputed that Pacific Operators Offshore was Juan Valladolid’s “employer”; no party
disputed that Valladolid had to show a link between his injuries and Pacific
Operators Offshore’s extractive operations; solely at issue was the type of causal link
he had to show. Valladolid, 565 U.S. at 210-222. Because the parties in Valladolid
did not litigate—and the Supreme Court did not adjudicate—the meaning of
“employer” under § 1333(b)(2), the decision does not control the issue. See Bryan A.

Garner et al., The Law of Judicial Precedent § 6 at 85 (2016) (“An opinion is
precedential only for the points of law argued by the litigants and adjudicated by the
court—even if the court bases its holding in part on the truth or falsity of a
background assumption.”). Chevron has had two years to digest this distinction yet
has failed to do so. (Doc. 113 at pp. 10—12, entered 5/16/17).

Compounding the error, Chevron dismisses Barger v. Petroleum Helicopters,
Inc., 692 F.2d 337 (5th Cir. 1982), as non-controlling. (Doc. 246). Why? Because it
predates Valladolid. That is not analysis of precedent—it is sophistry.

Barger interprets “employer” under § 1333(b)(2). See 692 F.2d at 340.3 At issue
was OCSLA coverage for a claim against a helicopter pilot’s employer for the pilot’s
death. Id. Judge Alvin Rubin, writing for a panel of the United States Court of
Appeals for the Fifth Circuit, interpreted the term “employer” to cover the helicopter
pilot’s employer, even though the company was not engaged in extractive operations
on the outer Continental Shelf. Jd. Judge Rubin reasoned as follows:

[H]elicopter transportation of men and equipment from the mainland to
the offshore rigs and back plays an important role in developing the
Shelf. This transportation is an operation . . . conducted for the purpose
of natural resource development. Helicopter pilots involved in these
operations perform the same function with respect to resource
development whether employed directly by a producer or by a separate
contractor, and should not be treated differently on the basis of who
their immediate employer is.

Id.

 

3 The Court brought Barger to Chevron’s attention in May 2017; in the two years since,
Chevron has not attempted to engage with the decision—or § 1333(b)(2)—on the merits. (Doc. 113 at
pp. 10-12).
The task Mays performed when killed—servicing valves on pipelines
transporting natural gas from the outer Continental Shelf—plays “an important role
in operations conducted for the purpose of natural resource development.” Jd. As a
valve technician so engaged, Mays should “not be treated differently on the basis of
who [his] immediate employer is.” Jd. Accordingly, the reasoning and result of Barger
fully support the Court’s formulation of Valladolid’s substantial-nexus test.

Chevron fails to engage with § 1333(b)(2) or Barger. Its atextual reading of the
OCSLA is no more persuasive now than it was two years ago. Accordingly, Chevron
fails to show (1) that a reasonable jury would not have a legally sufficient evidentiary
basis to find for Plaintiffs on the issue, FED. R. Civ. P. 50(a), (2) that the Court’s
formulation of the substantial-nexus test “appears clearly contrary to the law and the
evidence,” LA. CODE CIV. P. art. 1972(1), or (8) that there is “good ground” for a new
trial, LA. CODE Civ. P. art. 1973. The Court therefore denies Chevron’s Motion for

Judgment as a Matter of Law or New Trial (Doc. 233) on the issue.
B. Satisfaction of Substantial-Nexus Test

Chevron moves for judgment as a matter of law or a new trial on the ground
that Plaintiffs failed to establish a substantial nexus between James Mays’s death

and Chevron’s extractive operations. (Doc. 234). The motion lacks merit.

 

4 Chevron again invokes Baker v. Dir., Office of Workers’ Compensation Programs, 834 F.3d
542 (5th Cir. 2016), as purported support for its interpretation of “employer.” As the Court explained
eight months ago, see 2018 WL 4390750, Baker is of little analytical help because (1) the decision, like
Valladolid, does not interpret “employer” under § 1333(b)(2) and (2) the link between the claimant’s
injury and the employer's operations was remarkably attenuated.

6
Plaintiffs presented evidence from which a jury could—and, indeed, did—find
that Mays’s death was caused, in part, by the release of pressurized natural gas
travelling to the Lighthouse Point platform by pipeline from the outer Continental
Shelf. Accordingly, Chevron fails to show (1) that a reasonable jury would not have a
legally sufficient evidentiary basis to find for Plaintiffs on the issue, FED. R. CIv. P.
50(a), (2) that the jury’s substantial-nexus determination “appears clearly contrary
to the law and the evidence,” LA. CODE Civ. P. art. 1972(1), or (3) that there is “good
ground” for a new trial, LA. CODE CIv. P. art. 1973. The Court therefore denies
Chevron’s Motion for Judgment as a Matter of Law or New Trial (Doc. 234) on the

issue.
Cc. Damages Awarded to Peggy Mays

Chevron moves for remittitur of the general and loss-of-support damages the
jury awarded Peggy Mays. (Doc. 235).

Chevron argues that the general-damages award is an abuse of discretion
because it far exceeds reasonable awards in comparable cases. (Id.). Chevron argues
that the loss-of-support award is an abuse of discretion because it exceeds the parties’
stipulation on the subject. (/d.). Plaintiffs rejoin that the evidence presented at trial
fully supports the awards. (Doc. 241).

Louisiana’s remittitur standard applies. See Alonso, 920 F.3d at 889. Under
that standard, the Court may grant a remittitur as an alternative to a new trial if (1)

the verdict is “so excessive . . . that a new trial should be granted for that reason only,”
(2) “quantum is clearly and fairly separable from other issues in the case,” and (3)
Plaintiffs consent to remittitur. See LA. CODE CIv. P. art. 1814.

Juries have “much discretion” in awarding damages. See LA. Civ. CODE art.
2324.1 That discretion is “vast” when it comes to general-damages awards. Purvis v.
Grant Parish Sch. Bd., 2013-1424, p. 6 (La. 2/14/14); 144 So. 3d 922, 927. The Court’s
task is to review the jury’s exercise of discretion—not to tailor an “appropriate

award.” See Guillory v. Lee, 2009-0075, p. 15 (La. 6/26/09); 16 So. 3d 1104, 1117.
1. General Damages

The jury awarded Peggy Mays $2 million in general damages for loss of the
love, affection, and consortium of her husband. (Doc. 222 at p. 5). Ms. Mays provided
compelling testimony on the subject. (Doc. 218). She testified that she and her
husband enjoyed a loving, nearly 40-year marriage; that she misses him dearly; and
that she could not see his body post-accident because it was so badly mangled. (Id.).

General damages are “inherently speculative” and “cannot be fixed with
mathematical certainty.” Bouquet v. Wal-Mart Stores, Inc., p. 4 2008-0309 (La.
4/4/08); 979 So. 2d 456, 458. Considering Ms. Mays’s testimony, the Court cannot say
that the general-damages award is a “clear abuse” of the jury’s “vast” discretion. See
Youn v. Maritime Overseas Corp., 623 So. 2d 1257, 1260 (La. 1993). Because the Court
finds no abuse of discretion, it need not consider prior awards. See Duncan v. Kansas

City So. Rwy. Co., 2000-0066, p. 14 (La. 10/30/00); 773 So. 2d 670, 683.
2. Loss of Support

The jury awarded Peggy Mays $630,000 for the loss of her husband’s support.
(Doc. 222 at p. 5). Dr. Anthony Greco provided opinion testimony estimating loss-of-
support damages. (Docs. 218, 219). But he erred in his initial estimation; the parties
later stipulated that, but for the error, he would have testified that Peggy Mays
suffered $629,472.46 in loss-of-support damages. (Id.).

Dr. Greco’s testimony—as modified by the stipulation—is the sole basis for the
loss-of-support award. Unlike special damages, loss-of-support damages are
quantifiable and clear. See Bouquet, 979 So. 2d at 458. The jury abused its discretion
when it awarded Peggy Mays $527.54 more than Dr. Greco’s estimate. The Court
therefore grants Chevron’s Motion for Remittitur (Doc. 235) as to the loss-of-support
award and reduces the award to $629,472.46. Because Plaintiffs are adversely
affected by the remittitur, Plaintiffs have the right to reject it and submit to a new
trial on the issue. See LA. CODE CIV. P. art. 1814; Falterman v. Schunemeyer, 2014-
216, p. 4 (La. App. 3d Cir. 12/17/14); 153 So. 8d 1284, 1286.

D. Comments Regarding a Retired United States District Judge

Chevron accuses the United States District Judge formerly assigned to this
case of “refus[ing] to follow” precedent. (Docs. 233 at p. 1; 233-1 at pp. 1, 7). It offers
no support for the charge. (/d.). It even refers to the now-retired United States
District Judge by name eight times. (Docs. 233 at p. 1; 233-1 at pp. 1, 5, 6, 7). That is
an unusual—and inappropriate—step. See, e.g., Thomas v. Bryant, 919 F.3d 298, 315

(5th Cir. 2019). The Court trusts that, moving forward, counsel for Chevron will
appreciate the distinction between arguing for a client and offering arguments that

may be construed as an attack on a judge’s integrity.

IV. CONCLUSION
Accordingly,

IT IS ORDERED that Chevron Pipe Line Company’s Motion for Judgment
as a Matter of Law or New Trial on Furmanite’s Lack of OCS Operations

(Doc. 233) is DENIED.

ITIS FURTHER ORDERED that Chevron Pipe Line Company’s Motion for
Judgment as a Matter of Law or New Trial on Substantial Nexus (Doc. 234)

is DENIED.

IT IS FURTHER ORDERED that Chevron Pipe Line Company’s Motion for
Remittitur (Doc. 235) is GRANTED IN PART and DENIED IN PART , as follows:
the jury’s loss-of-support award is reduced by $527.54 to $629,472.46; the Motion
(Doc. 235) is DENIED in all other respects.

IT IS FURTHER ORDERED that Plaintiffs shall file into the record, within
7 days of entry of this Ruling and Order, a notice of acceptance or rejection of
remittitur. If Plaintiffs accept the remittitur, the Court will enter an Amended Final
Judgment in favor of Plaintiffs and against Chevron Pipe Line Company in the
amount of $2,059,257.31, plus pre-judgment interest in the amount of $48,212.18,

post-judgment interest in accordance with 28 U.S.C. § 1961, and costs taxable under

10
28 U.S.C. § 1920.5 If Plaintiffs reject the remittitur, the Court will set the case for a

new trial on the issue of loss-of-support damages.

IT IS FURTHER ORDERED that, considering the Court’s Ruling and Order,

Plaintiffs’ Motion to Amend Judgment (Doc. 232) is DENIED as moot.

Baton Rouge, Louisiana, this iF, of June, 2019.

Re ast
JUDGE BELO S, JACKSON
UNITED STA ISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

 

5 Plaintiffs moved the Court to amend the February 8, 2019 Final Judgment to award them
pre- and post-judgment interest. (Doc. 232). Chevron opposed and complained that Plaintiffs’ proposed
judgment is confusing and error-laden. (Doc. 242). Chevron stated, however, that it had “no specific
additional objection” to the proposed amendments. (Jd.). Chevron even proposed an alternative
amended judgment, which Chevron contended “more clearly grants Plaintiffs the specific relief they
seek.” (d.).

11
